Citation Nr: 0731527	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-11 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), rated as 30 percent 
disabling before September 7, 2005 and as 50 percent 
disabling as of September 7, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel





INTRODUCTION

The veteran had active duty from July 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that the veteran's appeal previously included 
the issues of service connection for arthritis of the 
bilateral knees and erectile dysfunction secondary to PTSD.  
The RO resolved these issues in the veteran's favor in rating 
decisions dated May 2006 and March 2007.  It advised the 
veteran that the allowances constituted a full grant of 
benefits on appeal and that the appeals were considered 
satisfied.  There is no indication from the veteran or his 
representative of disagreement with those determinations.  
Therefore, these service connection issues are not currently 
before the Board.    


FINDING OF FACT

On July 10, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  Here, the 
veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


